UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 96-6025



WHEELER WILLIAMS, a/k/a Wheeler Robinson,

                                              Plaintiff - Appellant,

         versus

WILLIAM JEDNORSKI, Warden; OFFICER HARRIS;
OFFICER ARMSTRONG; OFFICER WILLIAMS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-95-
383-AMD)


Submitted:   March 21, 1996                 Decided:   April 16, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Wheeler Williams, Appellant Pro Se.    John Joseph Curran, Jr.,
Attorney General, Richard Bruce Rosenblatt, Assistant Attorney
General, Stuart Milton Nathan, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, Wheeler Robinson, appeals from the district court's

order denying relief on his 42 U.S.C. § 1983 (1988) civil com-
plaint. We have reviewed the record and the district court's

opinion, and find no reversible error. Robinson claims that the

Defendants conspired to intimidate him and failed to protect him

from an assault by an unknown masked man. On these claims, we af-

firm on the reasoning of the district court. Williams v. Jednorski,
No. CA-95-383-AMD (D. Md. Dec. 18, 1995). Additionally, Robinson

claims he was unconstitutionally exposed to asbestos and over-

crowded prison conditions.
     These claims were dismissed without prejudice to his right to

refile the claims in a separate action because of his failure to

assert these claims in his original complaint. This court may exer-
cise jurisdiction only over final orders, and certain interlocutory

and collateral orders.1 Because Robinson may be able to amend these
claims, the dismissal Robinson seeks to appeal is not an appealable
final order. 2 We dismiss the appeal as to these claims.
     Additionally, we deny Robinson's motion to appoint counsel. We

dispense with oral argument because the facts and legal contentions




     1
         28 U.S.C. § 1292 (1988); F ED. R. CIV. P. 54(b).
    2
      See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10
F.3d 1064 (4th Cir. 1993).

                                   2
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                             AFFIRMED IN PART, DISMISSED IN PART




                               3